Citation Nr: 1020170	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-06 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability, 
claimed as intervertebral disc syndrome.  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

4.  Entitlement to a disability evaluation greater than 40 
percent for chronic fatigue syndrome (CFS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and P. S. 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1981 to September 
1981 and from December 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2006 and January 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  The February 2006 
rating decision denied service connection for PTSD and 
declined to reopen the Veteran's claims for service 
connection for hearing loss and a back disability.  The 
January 2007 rating decision denied an increased disability 
evaluation for CFS.  

The Veteran testified at a Travel Board hearing in support of 
his claims in October 2009, before the undersigned Veterans 
Law Judge.  At the hearing, he submitted additional evidence 
and waived his right to have it initially considered by the 
RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2009).

The issues of entitlement to service connection for hearing 
loss and a back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD that is 
associated with a reported stressor which has been verified 
to have occurred during his period of active military 
service.

2.  Evidence received since the May 1994 rating decision 
which denied service connection for hearing loss is not 
duplicative or cumulative of evidence previously considered 
and relates to an unestablished fact necessary to 
substantiate the claim.  

3.  Evidence received since the April 2004 rating decision 
which denied service connection for a back disability is not 
duplicative or cumulative of evidence previously considered 
and relates to an unestablished fact necessary to 
substantiate the claim.  

4.  The evidence of record does not show that the Veteran's 
CFS produces signs and symptoms that are nearly constant and 
restrict routine daily activities to less than 50 percent of 
pre-illness level, or that his symptoms wax and wane, 
resulting in periods of incapacitation of at least six weeks 
total duration per year.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active military service. 38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2009).

2.  The May 1994 rating decision denying service connection 
for hearing loss and the April 2004 rating decision denying 
service connection for a back disability are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.200, 20.302, 20.1103 (2009).   

3.  New and material evidence has been received since the May 
1994 rating decision to reopen a claim for service connection 
for hearing loss.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

4.  New and material evidence has been received since the 
April 2004 rating decision to reopen a claim for service 
connection for a back disability.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  A disability evaluation higher than 40 percent for CFS is 
denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.27, 4.88b, 
Diagnostic Code (DC) 6354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

A. Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For claims, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was amended to eliminate the requirement that VA also request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim, i.e., the "fourth 
element" notice.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice 
was not provided prior to the initial adjudication of the 
claim or, if provided, was inadequate or incomplete, such an 
error can be "cured" by providing any necessary notice and 
then readjudicating the claim, including in a Statement of 
the Case (SOC) or Supplemental Statement of the Case (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  The Veteran was provided with VCAA notices in 
May 2004, May 2005, September 2005, and July 2008.  

The May 2005 VCAA notice letter informed the Veteran of what 
constituted new and material evidence with regard to his 
hearing loss and back disability claims.  He was informed 
that new evidence must be evidence that was submitted to VA 
for the first time, that was not cumulative or tended to 
reinforce a previously established point, and that material 
evidence must relate to the reason the claims were previously 
denied.  The letter also stated why his claims were denied.  
Therefore, there is no prejudice to the Veteran.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, a July 2008 letter sent in response to the 
Veteran's Notice of Disagreement to the January 2007 rating 
decision addressed the disability rating and effective date 
elements of his claims. 



B. Duty to Assist

The Board finds that the duty to assist provisions of the 
VCAA have been met with respect to the issues on appeal.  All 
available service treatment records (STRs) have been obtained 
and associated with the Veteran's claims folder.  Further, 
all relevant treatment records adequately identified by the 
Veteran have been procured and associated with his claims 
folder.  He underwent a VA examination for CFS in June 2006 
and a VA psychiatric examination in September 2008.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  He also testified at a 
Travel Board hearing.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran in 
the development of his initial increased evaluation claims.  
Under the circumstances of this case, additional efforts to 
assist the Veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran).  

II. New and Material Evidence Claims

In May 1994, the RO denied the Veteran's claim for service 
connection for hearing loss.  He did not appeal the rating 
decision.  Therefore, the May 1994 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.200, 20.302, 20.1103 (2009).  

In April 2004, the RO denied the Veteran's claim for service 
connection for a back disability.  The Veteran submitted a 
statement, also in April 2004, that he was "still having 
trouble with [his] back."  The RO construed the statement as 
a new claim, as opposed to a notice of disagreement, and sent 
him a letter stating that his back claim was previously 
denied in April 2003, an obvious typographical error, as the 
claim was denied in April 2004.  The Veteran was notified 
that if he wished to appeal the decision, he needed to state 
his intent to appeal.  When the Veteran submitted his PTSD 
questionnaire in February 2005, it was accompanied by three 
lay statements describing an in-service back injury.  The 
Veteran did not submit any other correspondence related to 
his back in the year following the April 2004 rating 
decision.  The RO found that the buddy statements were not 
material and declined to reopen the claim in a February 2006.  
Thus, the April 2004 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 
20.302, 20.1103 (2009).  

New and material evidence must be submitted after the final 
decisions in order to reopen the claims.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Board must determine whether new and 
material evidence has been submitted since the final May 1994 
and April 2004 rating decisions before proceeding further, 
because this preliminary determination affects the Board's 
legal jurisdiction to adjudicate the claims de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The Veteran filed his claims after August 29, 2001.  
Therefore, under the revised standards (effective for 
petitions to reopen filed on or after August 29, 2001), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary to consider the patently incredible 
to be credible").  

Since the May 1994 and March 2004 rating decisions, VA has 
received VA records, private treatment records, buddy 
statements, reports from VA examinations, a July 2004 private 
audiological examination, and the transcript from his October 
2009 Travel Board hearing.  All of the evidence listed above 
is new, in that it has not been submitted to VA before.  The 
evidence is also material.  Specifically, the July 2004 
audiological examination provides a diagnosis of hearing 
loss.  The Veteran's claim was previously denied because he 
did not have a current diagnosis of hearing loss.  The buddy 
statements from L. H., D. L., and S. S. relate an incident in 
service where the Veteran's vehicle struck a large pothole 
and he injured his back to the point where he could not leave 
his bed.  The three lay statements provide an indication that 
an injury may have occurred.  Accordingly, the Board finds 
that new and material evidence has been submitted to reopen 
the claims for service connection for hearing loss and a back 
disability.  The claims are reopened.  38 U.S.C.A. § 5108.  
His reopened service connection claims are discussed below in 
the REMAND section.  

III.  Service Connection Claim 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (regarding combat Veterans); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that a Veteran be exposed to a traumatic event, and 
that he experience a number of specified current symptoms.  
The traumatic event, or stressor, involves having 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

If the Veteran did not engage in combat with the enemy, or 
the Veteran did engage in combat but the alleged in-service 
stressor is not combat related, the Veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged in-service stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
Veteran's testimony or statements.  Cohen, 10 Vet. App. 
at 147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

At his October 2009 Travel Board hearing, the Veteran related 
several stressors including when a Scud missile hit a 
building near where his unit was working.  The Veteran 
submitted an April 2009 letter and records from the U. S. 
Army Joint Services Records Research Center (JSRRC).  The 
letter stated that he was assigned to the 181st Engineer 
Company (181st Engr Co) from January 9, 1991, to June 30, 
1991.  The JSRRC included After Action reports for the 
Veteran's unit, which show that the 181st Engr Co was 
assigned to the 43rd Engineer Battalion (43rd Engr Bn), which 
deployed from Khobar Village to King Khalid Military City 
(KKMC) in Saudi Arabia on January 15, 1991.  The JSRRC also 
provided the Veteran with an excerpt from an Information 
Paper submitted by the Office of the Special Assistant for 
Gulf War Illnesses regarding Scud missiles fired during the 
Gulf War.  The paper provided a list of documented Scud 
missile attacks against Saudi Arabia, including an attack on 
February 14 near Hafir Al Batin and three attacks on February 
21 (two separate attacks) and 24, 1991, in KKMC.  These 
attacks occurred while the Veteran's unit was stationed in 
KKMC.  The attack on Hafir Al Batin had five impact areas and 
reportedly destroyed a house and automobile maintenance 
workshop, and caused minor injuries.  The report from the 
attack on February 24 noted that there was impact of debris 
reported.  

The records from the JSRRC provide credible supporting 
evidence that the claimed stressor occurred.  Credible 
supporting evidence need not corroborate every detail of a 
claimed stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997) (holding that corroboration does not require "that 
there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."); see also Pentecost v. Principi, 16 Vet. App. 
124, 128-129 (2002) (finding that while the Veteran's unit 
records did not specifically show that he was present during 
the alleged rocket attacks, "the fact that he was stationed 
with a unit that was present while such attacks occurred 
would strongly suggest that he was, in fact, exposed to the 
attacks.").  There is no evidence that he was absent from 
his unit at any point in time.  The claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of his service in the 181st Engr Co.  Accordingly, the Board 
concedes that the stressor occurred.  

In order to grant service connection for PTSD, there must be 
a medical nexus between the conceded stressor (witnessing 
Scud attacks while stationed at KKMC) and the diagnosis of 
PTSD.  The Veteran underwent a VA psychiatric examination in 
September 2008.  The examiner reviewed the Veteran's claims 
file. The Veteran reported that his one of his stressors was 
the incident described above, that he was present when Scud 
missiles were fired at the Hafir Al Batin and KKMC area, 
where he was bivouacked.  The examiner found that the 
Veteran's psychiatric symptoms met the DSM-IV criteria for 
PTSD because he had passive suicidal ideation, sleep 
disturbance, intrusive memories and thoughts, and feelings of 
estrangement and emotional numbness.  The examiner concluded 
that the PTSD was due to his claimed, conceded stressor, 
which was one among several reported stressors.  The 
examiner's opinion is entitled to great probative weight and 
it provides a diagnosis of PTSD and a nexus between the PTSD 
and the Veteran's claimed, conceded stressor.  

In March 2008, P. S., the Veteran's readjustment counselor, 
submitted a letter to VA stating that she was changing his 
diagnosis from PTSD to adjustment disorder with chronic, 
depressed mood.  Although the letter provides evidence 
against the Veteran's claim, it is not entitled to much 
probative weight because in October 2009, P. S. submitted a 
letter stating that the Veteran had chronic PTSD, and that in 
her opinion as a readjustment counselor, this condition was 
due to stressors experienced in the Gulf War.  

The Board finds that the preponderance of the evidence is in 
favor of service connection for PTSD.  38 U.S.C.A. § 5107(b).  
Resolving the doubt in favor of the Veteran, the appeal is 
granted.

IV.  Increased Evaluation Claim

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2009).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That said, a 
recent decision of the Court held that, in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  However 
they are not necessary in this case, because at no time 
during the appeals period do his symptoms meet the criteria 
for a higher evaluation.  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

A.  CFS

The Veteran asserts that he is entitled to a higher rating 
for his service-connected CFS, currently evaluated as 40 
percent disabling under DC8863-6354, CFS.  38 C.F.R. § 4.88b.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen. 38 C.F.R. § 
4.27. Here, the Veteran's service-connected CFS with 
irritable bowel syndrome, nasal polyps, asthma, and dysthymia 
due to undiagnosed illness is rated as analogous to chronic 
fatigue syndrome.

Under DC 6354, a 40 percent evaluation is warranted for CFS 
when there is debilitating fatigue, cognitive impairments 
(such as inability to concentrate, forgetfulness, confusion), 
or a combination of signs and symptoms which are nearly 
constant and restrict routine daily activities to 50 to 75 
percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least four but 
less than six weeks total duration per year.  A 60 percent 
evaluation is warranted when there is when there is 
debilitating fatigue, cognitive impairments, or a combination 
of signs and symptoms which are nearly constant and restrict 
routine daily activities to less than 50 percent of the pre-
illness level, or; which wax and wane, resulting in periods 
of incapacitation of at least six weeks total duration per 
year.  38 C.F.R. § 4.88b.  

At his September 2008 VA psychiatric examination, the Veteran 
reported being forgetful at work.  In June 2006, he underwent 
a VA examination for CFS.  In terms of symptoms, he reported 
having good and bad days, but more bad than good.  He felt 
that his level of activity was restricted to approximately 50 
percent of his pre-illness level.  He no longer went fishing, 
to ball games, or hunting.  He reported fatiguing easily, and 
that his fatigue persisted five to six hours after exercise.  
He denied incapacitating episodes, and took no medication for 
his CFS.  The examiner concluded that the Veteran had malaise 
and fatigue, with a history of CFS.  

In his March 2009 Substantive Appeal, the Veteran stated that 
the VA examiner informed him that he was not qualified to 
evaluate a patient for CFS.  The examiner did not state this 
in the examination report, which contained sufficient 
information for the claim to be adjudicated.  "[T]he Board 
is entitled to assume the competence of a VA examiner," and 
will do so in this case.  Cox v. Nicholson, 20 Vet. App. 563, 
569 (2007).  Additionally, it is the Veteran's own statements 
from the June 2006 VA examination that show he is not 
entitled to a 60 percent evaluation.  

Based upon the evidence, the Veteran is not entitled to a 60 
percent evaluation for CFS.  He stated at his June 2006 
examination that his symptoms were not constant because he 
had good and bad days.  Thus, the criteria that apply to his 
disability are those regarding signs and symptoms which wax 
and wane.  38 C.F.R. § 4.88b.  The Veteran denied 
incapacitating episodes of CFS.  Thus, he does not have 
symptoms that wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year.  
Id.  As such, he is not entitled to a 60 percent evaluation 
for CFS.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U. S. C. A. 5107(b) regarding reasonable 
doubt are not applicable, and his claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

B.	Extraschedular Consideration

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

The Veteran's symptoms from CFS cause impairment in 
occupational functioning, as they prevent strenuous physical 
labor.  However, such impairment is contemplated by the 
rating criteria, which reasonably describe his disabilities.  
Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 
the Court reiterated that the disability rating, itself, is 
recognition that industrial capabilities are impaired.  The 
Board finds no reason to refer the case to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the Veteran is not adequately 
compensated by the regular rating schedule.  According to 38 
C. F. R. § 4.1, generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

As new and material evidence has been submitted, the claim 
for service connection for hearing loss is reopened.  

As new and material evidence has been submitted, the claim 
for service connection for a back disability is reopened.  

Service connection for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

A disability evaluation greater than 40 percent for CFS is 
denied.  


REMAND

I.  Hearing Loss

The RO denied the Veteran's claim for service connection for 
hearing loss due to a lack of a diagnosis of this condition.  
Since the May 1994 final denial, the Veteran submitted a July 
2004 private audiological examination which provided a 
diagnosis of hearing loss and stated that it was service-
related.  The chart that represents the Veteran's hearing 
loss is not readable, the audiologist provided no rationale 
for his or her statement, and there is no evidence that the 
audiologist was aware of the Veteran's duties in the 
military.  The private audiological examination is 
insufficient for the Board to determine whether the Veteran's 
hearing loss is a disability for VA purposes, or whether it 
is due to service.  Thus, a VA examination is needed before 
adjudication can continue.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

II.  Back Disability

The Veteran's July 1991 separation examination notes that he 
had back problems and twisted his back while on duty.  In 
February 2005, he submitted three buddy statements from 
fellow soldiers, who all state that he hurt his back in 
service, when his vehicle hit a large pothole.  His friends, 
as laypeople, are competent to report observable symptoms, 
such as the Veteran complaining of back pain.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  The buddy statements and 
his July 1991 separation examination provide evidence that 
the Veteran sustained a back injury in service.  However, 
they cannot establish a nexus between that incident and the 
current disability, as they only discuss the in-service 
incident and do not address the Veteran's current condition.  

At his October 2009 hearing, the Veteran testified that his 
back pain began bothering him one or two years after 
separation from service, and had been chronic since then.  

The Veteran underwent a VA spine examination in September 
2003.  It provided a diagnosis of a back disability, but the 
examiner did not provide an etiology opinion, so it does not 
provide evidence in support of or against his claim.  Thus, 
the record is insufficient for the Board to determine whether 
the back disability is due to service, and a VA examination 
and etiology opinion are needed.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
audiological examination to determine the 
nature, extent, and etiology of any 
hearing loss he may have.  The claims 
folder must be made available for the 
examiner to review.  All indicated tests, 
if any, should be conducted.  

All pertinent pathology should be noted 
in the examination report and the 
examiner should state whether a current 
or past diagnosis of hearing loss is 
appropriate.  

If a diagnosis of hearing loss is 
appropriate for any time period, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., a probability of at least 50 
percent or more) that this condition is 
related to an event, injury or disease in 
service.

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he or 
she should expressly indicate this and 
provide a supporting rationale as to why 
an opinion cannot be made without 
resorting to speculation.  

2.  Schedule the Veteran for a spine 
examination to determine the nature, 
extent, and etiology of any back 
disability he may have.  The claims 
folder must be made available for the 
examiner to review.  All indicated tests 
and required x-rays, if any, should be 
conducted.  

All pertinent pathology should be noted 
in the examination report and the 
examiner should state whether a current 
or past diagnosis of a back disability is 
appropriate.  

If a diagnosis of a back disability is 
appropriate for any time period, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., a probability of at least 50 
percent or more) that this condition is 
related to an event, injury or disease in 
service.

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he or 
she should expressly indicate this and 
provide a supporting rationale as to why 
an opinion cannot be made without 
resorting to speculation.  

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the Veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


